 1   McGREGOR W. SCOTT
     United States Attorney
 2   BRIAN W. ENOS
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           No. 1:16-CR-00154-DAD-BAM

12                         Plaintiff,                    FINAL ORDER OF FORFEITURE

13            v.

14   JOHN BAKER ROSE,

15                         Defendant.

16

17           WHEREAS, on August 14, 2018, the Court entered a Preliminary Order of Forfeiture,

18   forfeiting to the United States all right, title, and interest of defendant John Baker Rose in the

19   following property:

20                  a. Samsung Galaxy S5 Cell Phone, serial number R38F803179A;

21                  b. Antec custom built desktop computer;

22                  c. Seagate Barracuda Hard Drive, serial number 5JVN0MG5;

23                  d. Western Digital 500 GB Hard Drive, serial number WCC3F1133000;

24                  e. Toshiba Laptop Computer, serial number YD169601Q; and

25                  f. SD cards, compact discs, hard drives, or other electronic storage devices

26                      containing visual depictions of minors engaged in sexually explicit conduct.

27   ///

28   ///
                                                         1
 1           AND WHEREAS, beginning on August 16, 2018, for at least thirty (30) consecutive

 2   days respectively, the United States published notice of the Court’s Order of Forfeiture on the

 3   official internet government forfeiture site www.forfeiture.gov. Said published notice advised

 4   all third parties of their right to petition the Court within sixty (60) days from the first day of

 5   publication of the notice for a hearing to adjudicate the validity of their alleged legal interest in

 6   the forfeited property;

 7           AND WHEREAS, the Court has been advised that no third party has filed a claim to the

 8   subject property and the time for any person or entity to file a claim has expired.

 9           Accordingly, it is hereby ORDERED and ADJUDGED:

10           1.      A Final Order of Forfeiture shall be entered forfeiting to the United States of

11   America all right, title, and interest in the above-listed property pursuant to 18 U.S.C. § 2428,

12   to be disposed of according to law, including all right, title, and interest of John Baker Rose.

13           2.      All right, title, and interest in the above-listed property shall vest solely in the

14   name of the United States of America.

15           3.      The U.S. Customs and Border Protection shall maintain custody of and control

16   over the subject property until it is disposed of according to law.

17   IT IS SO ORDERED.
18
         Dated:     October 26, 2018
19                                                        UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26
27

28
                                                          2
